Title: From Moses Knap to David Humphreys, 25 February 1783
From: Knap, Moses
To: Humphreys, David


                        
                            Sir
                            Massa: Line Feby 25th 1783
                        
                        At a reasonable Time after the Furloughs of Non-Commissioned Officers & Soldiers expire, they are
                            consider’d as Deserters, & so accounted for, by which means, in my Opinion, others ought to be indulged with the
                            Benefit of Furloughs, in the same Manner, as if the Men first furlough’d, had returned to Camp. Genl Putnam declines
                            giving Furloughs to any, unless the Men previously furlough’d have actually return’d, which, is considering Deserters as
                            on Furlough, by which, the next Man entitled to a Furlough, is depriv’d of the Benefit, which he considers as a manifest
                            Injury. I wish to know the Opinion of the Commander in chief, on the Subject, as I have many Applications made to me for
                            Recommendations for Furloughs, which I think ought to be granted. I am Sir Your most Obedt 
                        
                            Moses Knap Majr
                            6th Regt
                        
                    